DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020 has considered by the examiner.
Claims 1-13 have been examined.
Claims 14-16 are cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10790852 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application is anticipated by claim 1 of U.S. Patent No. US 10790852 B2 in that claim 1 of U.S. Patent No. US 10790852 B2 contains all the limitations of claim 1 of the present application. Claim 1 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application no. 17/022,991
U.S. Patent No. US 10790852 B2
Claim 1. A cyclic redundancy check (CRC) device for detecting an error in data 
A cyclic redundancy check (CRC) device for detecting an error in data communication, the CRC device comprising: a data de-multiplexer that receives multiplexed input data of n bytes or fewer and generates demultiplexed input data from the multiplexed input data, wherein n is an integer greater than 1; 1 byte to n/2 byte CRC engines that are disposed in a first column and connected to the data de-multiplexer, wherein a selected one of the 1 byte to n/2 byte CRC engines processes between 1 byte and n/2 bytes of the demultiplexed input data to generate first CRC output data; an additional n/2 byte CRC engine that is disposed in a second column and connected to the data de-multiplexer and the 1 byte to n/2 byte CRC engines of the first column, wherein the additional n/2 CRC engine processes the first CRC output data and an additional n/2 bytes of the demultiplexed input data that is not processed by the selected one of the 1 byte to n/2 byte CRC engines to generate second CRC output data; and a data multiplexer that provides a processed CRC output data based on the 


Claim 1 of U.S. Patent No. US 10790852 B2 as shown in the table above contains every element of claim 1 of the present application and as such anticipates claim 1 of the present application.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 10790852 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the present application is anticipated by claim 2 of U.S. Patent No. US 10790852 B2 in that claim 2 of U.S. Patent No. US 10790852 B2 contains all the limitations of claim 2 of the present application. Claim 2 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application no. 17/022,991
U.S. Patent No. US 10790852 B2
Claim 2. The CRC device of claim 1, wherein each of the 1 byte to n/2 byte CRC engines disposed in the first column is enabled by providing a CRC select signal to the data de-multiplexer and the data multiplexer, for processing the demultiplexed n byte data based on a number of bytes to be processed.
Claim 2. The CRC device of claim 1, wherein each of the 1 byte to n/2 byte CRC engines disposed in the first column is enabled by providing a CRC select signal to the data de-multiplexer and the data multiplexer, for processing the demultiplexed input data based on a number of bytes to be processed.





Claim 2 of U.S. Patent No. US 10790852 B2 as shown in the table above contains every element of claim 2 of the present application and as such anticipates claim 2 of the present application.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10790852 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the present application is anticipated by claim 3 of U.S. Patent No. US 10790852 B2 in that claim 3 of U.S. Patent No. US 10790852 B2 contains all the limitations of claim 3 of the present application. Claim 3 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application no. 17/022,991
U.S. Patent No. US 10790852 B2
Claim 3. The CRC device of claim 2, wherein: the additional n/2 byte CRC engine is enabled by an enable signal, and demultiplexed n byte data is processed using a combination of a first CRC engine, among the 1 byte to n/2 byte CRC engines, and the additional n/2 byte CRC engine.
Claim 3. The CRC device of claim 2, wherein: the additional n/2 byte CRC engine is enabled by an enable signal, and the demultiplexed input data is processed using a combination of a first CRC engine, among the 1 byte to n/2 byte CRC engines, and the additional n/2 byte CRC engine.


Claim 3 of U.S. Patent No. US 10790852 B2 as shown in the table above contains every element of claim 3 of the present application and as such anticipates claim 2 of the present application.


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 10790852 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the present application is anticipated by claim 4 of U.S. Patent No. US 10790852 B2 in that claim 4 of U.S. Patent No. US 10790852 B2 contains all the limitations of claim 4 of the present application. Claim 4 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application no. 17/022,991
U.S. Patent No. US 10790852 B2
Claim 4. The CRC device of claim 1, wherein a number of CRC engines required to detect an error in the n byte data is {(n/2) +1}.
Claim 4. The CRC device of claim 1, wherein a maximum number of CRC engines required to detect an error in the multiplexed input data of n bytes or fewer is {(n/2)+1}.


Claim 4 of U.S. Patent No. US 10790852 B2 as shown in the table above contains every element of claim 4 of the present application and as such anticipates claim 4 of the present application.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US 10790852 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the present application is anticipated by claim 5 of U.S. Patent No. US 10790852 B2 in that claim 5 of U.S. Patent No. US 10790852 B2 contains all the limitations of claim 5 of the present application. Claim 5 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application no. 17/022,991
U.S. Patent No. US 10790852 B2
Claim 5. The CRC device of claim 1, wherein a number of CRC engines required to detect an error in 8 byte data is 5.
Claim 5. The CRC device of claim 1, wherein a number of CRC engines required to detect an error in 8 byte data is 5.


Claim 5 of U.S. Patent No. US 10790852 B2 as shown in the table above contains every element of claim 5 of the present application and as such anticipates claim 5 of the present application.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. US 10790852 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the present application is anticipated by claim 6 of U.S. Patent No. US 10790852 B2 in that claim 6 of U.S. Patent No. US 10790852 B2 contains all the limitations of claim 6 of the present application. Claim 6 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application no. 17/022,991
U.S. Patent No. US 10790852 B2
Claim 6. The CRC devices of claim 1, wherein the plurality of CRC engines optimizes power consumption in the cyclic redundancy check (CRC) device.
Claim 6. The CRC devices of claim 1, wherein the 1 byte to n/2 byte CRC engines and the additional n/2 CRC engine optimizes power consumption in the CRC device.


.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10790852 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the present application is anticipated by claim 1 of U.S. Patent No. US 10790852 B2 in that claim 1 of U.S. Patent No. US 10790852 B2 contains all the limitations of claim 7 of the present application. Claim 7 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application no. 17/022,991
U.S. Patent No. US 10790852 B2
Claim 7. The CRC devices of claim 1, wherein one or more of the 1 byte to n/2 byte CRC engines is disposed in the second column.
Claim 1. ….a n/2 byte CRC engine that is disposed in a second column…. 





Claim 1 of U.S. Patent No. US 10790852 B2 as shown in the table above contains every element of claim 7 of the present application and as such anticipates claim 7 of the present application.




Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 10790852 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the present application is anticipated by claim 7 of U.S. Patent No. US 10790852 B2 in that claim 7 of U.S. Patent No. US 10790852 B2 contains all the limitations of claim 8 of the present application. Claim 8 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.

Present Application no. 17/022,991
U.S. Patent No. US 10790852 B2
Claim 8. A method for detecting an error in data communication by a cyclic redundancy check (CRC) device, the method comprising: demultiplexing, by a data de-multiplexer, n byte data to generate demultiplexed n byte data; processing, by a plurality of CRC engines, the demultiplexed n byte data to generate processed CRC output data; and providing, by a data multiplexer, the processed CRC output data, wherein: the plurality of CRC engines includes one or more of 1 byte to n/2 byte CRC engines disposed in a first column and an additional n/2 byte CRC engine disposed in a second column.
Claim 7. A method for detecting an error in data communication by a cyclic redundancy check (CRC) device, the method comprising: demultiplexing, by a data de-multiplexer, multiplexed input data of n bytes or fewer to generate demultiplexed input data, wherein n is an integer greater than 1; generating first CRC output data by processing between 1 byte and n/2 bytes of the demultiplexed input data using a selected one of 1 byte to n/2 byte CRC engines disposed in a first column to generate first CRC output data; generating second CRC output data by processing: (1) an additional n/2 bytes of the demultiplexed input data that is not processed by the selected one of the 1 byte to n/2 byte CRC an additional n/2 byte CRC engine disposed in a second column and (2) the first CRC output data received from the selected one of the 1 byte to n/2 byte CRC engines disposed in the first column; and providing, by a data multiplexer, final CRC output data that is based on the first CRC output data and the second CRC output data.


Claim 7 of U.S. Patent No. US 10790852 B2 as shown in the table above contains every element of claim 8 of the present application and as such anticipates claim 8 of the present application.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 10790852 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the present application is anticipated by claim 8 of U.S. Patent No. US 10790852 B2 in that claim 8 of U.S. Patent No. US 10790852 B2 contains all the limitations of claim 9 of the present application. Claim 9 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.






U.S. Patent No. US 10790852 B2
Claim 9. The method of claim 8, wherein the processing of the demultiplexed n byte data comprises: providing a CRC select signal to the data de-multiplexer and the data multiplexer based on number of bytes to be processed; and enabling one of the 1 byte to n/2 byte CRC engines disposed in the first column upon receiving the CRC select signal by the data de-multiplexer.
Claim 8. The method of claim 7, further comprising: providing a CRC select signal to the data de-multiplexer and the data multiplexer based on number of bytes to be processed; and enabling the selected one of the 1 byte to n/2 byte CRC engines disposed in the first column upon receiving the CRC select signal by the data de-multiplexer.


Claim 8 of U.S. Patent No. US 10790852 B2 as shown in the table above contains every element of claim 9 of the present application and as such anticipates claim 9 of the present application.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 10790852 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the present application is anticipated by claim 9 of U.S. Patent No. US 10790852 B2 in that claim 9 of U.S. Patent No. US 10790852 B2 contains all the limitations of claim 10 of the present application. Claim 10 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.




U.S. Patent No. US 10790852 B2
Claim 10. The method as claimed in claim 8, wherein the processing of the demultiplexed n byte data comprises: providing a CRC select signal to the data de-multiplexer and the data multiplexer; enabling one of the 1 byte to n/2 byte CRC engines disposed in the first column upon receiving the CRC select signal by the data de-multiplexer; and providing an enable signal to the additional n/2 byte CRC engine based on number of bytes to be processed, thereby processing the n byte data using a combination of a first CRC engine, among the 1 byte to n/2 byte CRC engines, and the additional n/2 byte CRC engine.
Claim 9. The method as claimed in claim 7, further comprising: providing a CRC select signal to the data de-multiplexer and the data multiplexer; enabling the selected one of the 1 byte to n/2 byte CRC engines disposed in the first column upon receiving the CRC select signal by the data de-multiplexer; and providing an enable signal to the additional n/2 byte CRC engine based on number of bytes to be processed, thereby processing the demultiplexed input n byte data using a combination of the selected one of the 1 byte to n/2 byte CRC engines; and the additional n/2 byte CRC engine.


Claim 9 of U.S. Patent No. US 10790852 B2 as shown in the table above contains every element of claim 10 of the present application and as such anticipates claim 10 of the present application.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. US 10790852 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the present application is anticipated by claim 10 of U.S. Patent No. US 10790852 B2 in that claim 10 of U.S. Patent No. US 10790852 B2 contains all the limitations of claim 11 of the present .

Present Application no. 17/022,991
U.S. Patent No. US 10790852 B2
Claim 11. A cyclic redundancy check (CRC) device comprising: a first CRC engine that generates a first partial CRC result for n > 1 bytes of data; a second CRC engine that generates a second partial CRC result for m > n bytes of data, wherein the second CRC engine combines the first partial CRC result and the second partial CRC result to generate a first complete CRC result for m+n bytes of input data; and a multiplexer that provides a processed CRC output data.
Claim 10. A cyclic redundancy check (CRC) device comprising: 1 byte to n/2 byte CRC engines connected in parallel that generate each of first partial CRC results for n > 1 bytes of data; and another n/2 CRC engine connected with the 1 byte to n/2 byte CRC engines in series that generates a second partial CRC result for m > n bytes of data, wherein the other n/2 CRC engine combines the first partial CRC results and the second partial CRC result to generate a first complete CRC result for m+n bytes of input data; and a multiplexer that provides a processed CRC output data.


Claim 10 of U.S. Patent No. US 10790852 B2 as shown in the table above contains every element of claim 11 of the present application and as such anticipates claim 11 of the present application.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 10790852 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the .

Present Application no. 17/022,991
U.S. Patent No. US 10790852 B2
Claim 12. The CRC device of claim 11, wherein the first CRC engine is incapable of processing more or fewer than exactly n bytes of data.
Claim 11. The CRC device of claim 10, wherein the 1 byte to n/2 byte CRC engines are incapable of processing more or fewer than exactly n bytes of data.


Claim 11 of U.S. Patent No. US 10790852 B2 as shown in the table above contains every element of claim 12 of the present application and as such anticipates claim 12 of the present application.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 10790852 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the present application is anticipated by claim 12 of U.S. Patent No. US 10790852 B2 in that claim 12 of U.S. Patent No. US 10790852 B2 contains all the limitations of claim 13 of the present application. Claim 13 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.





U.S. Patent No. US 10790852 B2
Claim 13. The CRC device of claim 12, wherein the second CRC engine is incapable of processing more or fewer than exactly m bytes of data.
Claim 12. The CRC device of claim 11, wherein the other n/2 CRC engine is incapable of processing more or fewer than exactly m bytes of data.


Claim 12 of U.S. Patent No. US 10790852 B2 as shown in the table above contains every element of claim 13 of the present application and as such anticipates claim 13 of the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “n byte data” in line 3. However “n” is not defined in claim 8.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plotz et al. (US 6357032 B1).
As per claim 11, Plotz et al. teach a cyclic redundancy check (CRC) device comprising: a first CRC engine that generates a first partial CRC result for n > 1 bytes of data; a second CRC engine that generates a second partial CRC result for m > n bytes of data, wherein the second CRC engine combines the first partial CRC result and the second partial CRC result to generate a first complete CRC result for m+n bytes of input data (col. 4, lines 49-57, in the illustrated 1-4 byte inputs of FIG. 3, the CRC output of 1-byte CRC tree 1, 308 is selected for a number of bytes output of state machine 206 or length 208 input of 1. The CRC outputs of 1-byte CRC tree 1, 308 and 1-byte CRC tree 2, 310 are used for the length input of 2. The CRC outputs of 1-byte CRC tree 2310 and 2-byte CRC tree 3, 316 are used for the length 304 input of 3. The CRC outputs of all the CRC trees 1, 2, 3, 308, 310 and 316 are used for the length 304 input of 4), and a multiplexer that provides a processed CRC output data (col. 4, lines 37-40, as shown in FIG. 3, CRC tree 202 includes a four-to-one multiplexer 320 selecting between DO-D3 inputs to 

Plotz et al. anticipate claim 12. 
Plotz et al. teach that the first CRC engine is incapable of processing more or fewer than exactly n bytes of data (col. 4, lines 24-25, fig. 3, a first (1 byte) CRC tree 1, 308 receives a Byte(0) data in (7-0) from DATA 306).

Plotz et al. anticipate claim 13. 
Plotz et al. teach that the second CRC engine is incapable of processing more or fewer than exactly m bytes of data (col. 4, lines 31-33, a third (2 byte) CRC tree 316 receives two bytes of data (15-0) DATA IN).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ambilkar et al. (US 20070011561 A1, publication date: January 11, 2007) disclose a data management layer of a layered protocol system and a method of transmitting data. The data management layer including: a cyclic redundancy check generator connected to a retry buffer through a multiplexer; a sequence number generator connected to the retry buffer through the multiplexer; means for generating a sequence number cyclic redundancy check remainder connected to preset inputs of a cyclic redundancy check remainder latch of the cyclic redundancy check generator; an input data bus connected directly to the cyclic redundancy check generator and connected to the retry buffer through the multiplexer; and an output data bus directly connected to the retry buffer (abstract).

.

Conclusion
                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/            Examiner, Art Unit 2111   
/APRIL Y BLAIR/            Supervisory Patent Examiner, Art Unit 2111